     Case 4:14-cv-00900 Document 138 Filed on 08/16/19 in TXSD Page 1 of 2



                             In the United States District Court
                                  Southern District of Texas
                                     Houston Division

Aetna Life Insurance Company               §
   Plaintiff                               §
                                           §
   v.                                      §             Civil Action No. 4:14-CV-00900
                                           §
Won Yi, et al.,                            §
  Defendants                               §

        Defendant Physicians Auditing & Billing Services, Inc.’s Notice of Appeal

   Notice is hereby given that defendant Physicians Auditing & Billing Services, Inc.

appeals to the United States Court of Appeals for the Fifth Circuit from the decision of

this court set forth in the Second Amended Final Judgment (Dkt. 132) and entered in the

above-captioned case on July 19, 2019, as well as all other interlocutory orders rendered

final and appealable by the Second Amended Final Judgment.

                                                Respectfully submitted,

                                                /s/ Amie P. Fordan
                                                Amie P. Fordan
                                                Attorney-in-Charge
                                                Texas Bar No. 24036580
                                                SDTX 37538
                                                amie.fordan@tbjbs.com
                                                1717 Main Street, Suite 3400
                                                Dallas, Texas 75201
                                                214-741-1166 - telephone
                                                214-741-7548 - facsimile




Notice of Appeal                                                                    Page 1
     Case 4:14-cv-00900 Document 138 Filed on 08/16/19 in TXSD Page 2 of 2



                                                Of counsel:
                                                Touchstone, Bernays, Johnston,
                                                Beall, Smith & Stollenwerck, LLP
                                                R. Wayne Gordon
                                                Texas Bar No. 08206500
                                                SDTX 17824
                                                wayne.gordon@tbjbs.com
                                                Attorneys for Defendant
                                                Physicians Auditing & Billing
                                                Services, Inc.


                                   Certificate of Service

     This is to certify that this Defendant Physicians Auditing & Billing Services, Inc.’s
Notice of Appeal has been served on all counsel of record via the Court’s electronic
filing system on this 16th day of August, 2019.


                                                /s/ Amie P. Fordan
                                                Amie P. Fordan




Notice of Appeal                                                                    Page 2
